DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-8, Liu et al. (U. S. Patent No. 9,889,320 B2) disclosed a neutron beam transmission adjusting device that comprises: 
a neutron beam transmission unit (13 and 15; 23 and 25; 33 and 35; 43 and 45; 53 and 55) that comprises a neutron reactant (column 7, lines 9-30) and is capable of modulating at least any one selected from the group consisting of an energy and a flux of a neutron beam transmitted through the neutron beam transmission unit.
However, Liu et al. failed to disclose or fairly suggested a neutron beam transmission adjusting device that further comprises:
a neutron beam transmission unit contains a hydrogel containing water, a polymer, and a mineral.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 13 July 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 13 July 2022 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.

Response to Arguments
Applicant’s arguments filed 13 July 2022 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Liu (U. S. Patent No. 11,400,316 B2) disclosed a moderator for moderating neutrons.
Hsiao (U. S. Patent No. 11,400,314 B2) disclosed a neutron-capture therapy system comprising a photon-emission detection device.
Heibel (U. S. Patent No. 11,324,967 B2) disclosed a therapeutic neutron radiator for a treatment of cancer.
Heibel (U. S. Patent No. 11,179,464 B2) disclosed a system for a direct production of therapeutic Yttrium-90 for a treatment of cancer.
Liu et al. (U. S. Patent No. 10,898,731 B2) disclosed a neutron-capture therapy system.
Liu et al. (U. S. Patent No. 10,709,783 B2) disclosed a neutron-capture therapy system for eliminating amyloid -protein.
Friedman (U. S. Patent No. 10,525,285 B1) disclosed an ionizing radiation beam monitoring system.
Park, Jr. et al. (U. S. Patent No. 10,462,893 B2) disclosed a method and a system for a modification of a surface of a substrate for an ion-beam target.
Liu (U. S. Patent No. 10,239,895 B2) disclosed a compound for specifically-binding to amyloid -protein.
Furuya et al. (U. S. Patent No. 9,868,673 B2) disclosed a neutron moderator, a method for manufacturing a magnesium-fluoride sintered compact, a method for manufacturing a neutron moderator.
Amini (U. S. Patent No. 6,130,926 A) disclosed a method and a machine for enhancing a generation of nuclear particles and radionuclides.
Ott (U. S. Patent No. 5,433,693 A) disclosed a neutron-capture therapy apparatus and a method.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884